UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6104


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HOWARD CHARLES HUDSON, a/k/a Star, a/k/a Boss,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00156-JEB: 2:08-cv-00404-HCM)


Submitted:    May 28, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Charles Hudson, Appellant Pro Se. William David Muhr
Assistant  United  States Attorney,  Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard    Charles       Hudson      seeks    to   appeal    the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion.             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”        28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies       this         standard       by    demonstrating         that

reasonable     jurists      would     find       that    any    assessment      of     the

constitutional      claims      by   the    district       court   is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Hudson has

not   made    the     requisite       showing.           Accordingly,     we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.                  We also deny Hudson’s motion

for   appointment      of   counsel        and    dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                            2